DETAILED CORRESPONDENCE
Summary
This is the Office Correspondence is based on the International Business Machines Corporation application filed with the Office on 21 June 2019, and the response to the restriction requirement, filed on 24 March 2022.

Claims 1-20 are currently pending, and claims 1-7 and 15-20 have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-7 and 15-20 in the reply filed on 24 March 2022, is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 21 June 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: a plurality of electrodes 120.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: elements 120a, 120b, 120d, and 120e, as shown in Figures 1 and 2; and, element 1110, as shown in Figure 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 15-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published International Patent Application to Hoff, et al. (WO 02/072781 A2; hereinafter, “Hoff”).

Regarding claim 1, Hoff discloses an invention relates to devices and methods for delivering a molecule into a tissue, and more particularly in the field of electroporation and electromigration ([0003]), wherein an array base of the device may be a silicon-based material ([00051]; which reads upon the instantly claimed, “[a] method of operating a semiconductor structure for manipulating a molecule having a dipole moment”).  Hoff teaches the taught device comprises an array base with a plurality of discrete electrodes affixed in spaced relation about the array base, wherein each electrode is in circuit communication with a respective portion of a source of electrical energy ([00021]; which reads upon the limitation, “providing an array of electrode with each respective electrode in electrical communication with a respective interconnect”).  Hoff additionally teaches the electrode array is addressable ([00023]; which reads upon “wherein each respective electrode is individually addressable through its respective interconnect”).  Further, Hoff teaches production of electromagnetic fields by the electrodes to allow electromanipulation of cells ([00063]; reading upon “each respective electrode is capable of generating an electromagnetic field when stimulated; providing the molecule above the array of electrodes; and stimulating one or more electrodes within the array of electrodes to manipulate the molecule”).

Regarding claim 2, Hoff teaches an electrical source is coupled to the plurality of electrodes wherein the electrode elements, either individually, or as a group, are addressable by the electrical source ([00024]).

Regarding claim 3, Hoff teaches a group is a collection of one or more electrodes with each electrode in the group having substantially similar electrical potential at a time that is approximately simultaneous ([00043]).

Regarding claims 5 and 6, Hoff teaches the electrode array may be used for electroporation ([00061]).

Regarding claim 15, Hoff discloses an invention relates to devices and methods for delivering a molecule into a tissue, and more particularly in the field of electroporation and electromigration ([0003]), wherein an array base of the device may be a silicon-based material ([00051]; which reads upon the instantly claimed, “[a] method of operating a semiconductor structure for manipulating a molecule having a dipole moment”).  Hoff teaches the taught device comprises an array base with a plurality of discrete electrodes affixed in spaced relation about the array base, wherein each electrode is in circuit communication with a respective portion of a source of electrical energy ([00021]; which reads upon the limitation, “providing an array of electrode with each respective electrode in electrical communication with a respective interconnect”).  Hoff additionally teaches the electrode array is addressable ([00023]; which reads upon “wherein each respective electrode is individually addressable through its respective interconnect”).  Further, Hoff teaches production of electromagnetic fields by the electrodes to allow electromanipulation of cells ([00063]; reading upon “each respective electrode is capable of generating an electromagnetic field when stimulated; providing the molecule above the array of electrodes; and providing an electric field from one or more of the array of electrodes to manipulate the molecule”).

Regarding claim 16, Hoff teaches an electrical source is coupled to the plurality of electrodes wherein the electrode elements, either individually, or as a group, are addressable by the electrical source ([00024]).

Regarding claim 17, Hoff teaches a group is a collection of one or more electrodes with each electrode in the group having substantially similar electrical potential at a time that is approximately simultaneous ([00043]).

Regarding claims 19 and 20, Hoff teaches the electrode array may be used for electroporation ([00061]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoff.

Regarding claims 4, 7 and 18, Hoff does not explicitly teach rotating of a molecule, or separation of molecules .
However, Hoff does teach timing and movement of molecules accomplished by the disclosed device is dependent on the desired interaction with the pathway or cycle in question ([00060]).  Therefore, it would have been obvious to one of ordinary skill in the art that the pathway the molecules can be controlled by the user.  Rotation within the array of electrodes is one of the possible methods of motion which the electrodes could produce.  Additionally, molecules could be moved apart to separate them.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
28 July 2022